Order filed February 12, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-01134-CV



                     IN RE MARYBELL LEON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-35140

                                   ORDER

      On December 20, 2013, relator Marybell Leon filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Sheri Y.
Dean, presiding judge of the 309th District Court of Harris County, to vacate her
temporary orders signed November 25, 2013 appointing real party in interest Jaime
Cesar Aceves as temporary sole managing conservator of the minor children
V.M.A. and D.M.A.
      On January 7, 2014, this Court received from the Harris County District
Clerk a letter signed by the trial court in Cause No. 2010-35140 vacating its
temporary orders of November 25, 2013, and directing relator’s counsel to draft
new temporary orders scheduled to be entered on January 10, 2014. Therefore, this
Court ORDERS the Harris County District Clerk to provide this Court on or
before February 18, 2014 a copy of the new temporary orders signed and entered
by the trial court in Cause No. 2010-35140. If new temporary orders in Cause No.
2010-35140 have not been signed and entered by the trial court, the Harris County
District Clerk is directed to so advise this Court by letter.


                                    PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jamison and Wise.




                                            2